 Case 2:20-cv-01032-FMO-MAA Document 79 Filed 05/14/20 Page 1 of 2 Page ID #:405

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 20-1032 FMO (MAAx)                                       Date     May 14, 2020
 Title             A World Trade, Inc. v. Apmex, Inc., et al.



 Present: The Honorable             Fernando M. Olguin, United States District Judge
                  Vanessa Figueroa                                         None Present
                     Deputy Clerk                                    Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                      None Present                                         None Present
 Proceedings:              (In Chambers) Further Order to Show Cause Re: Dismissal Re:
                           Lack of Prosecution

        The court has reviewed plaintiff’s Response to Order to Show Cause, (Dkt. 74). Absent a
showing of good cause, an action must be dismissed without prejudice if the summons and
complaint are not served on a defendant within 90 days after the complaint is filed. Fed. R. Civ.
P. 4(m). Generally, a defendant must answer the complaint within 21 days after service (60 days
if the defendant is the United States). Fed. R. Civ. P. 12(a). The court may dismiss the action
prior to the 90 days, however, if plaintiff(s) has/have not diligently prosecuted the action.

      In the present case, it appears that one or more of these time periods has not been met.
Accordingly, the court, on its own motion, orders plaintiff(s) to show cause in writing on or before
May 20, 2020, why the below defendants should not be dismissed for lack of prosecution.
Pursuant to Fed. R. Civ. P. 78(b), the court finds that this matter is appropriate for submission
without oral argument. The Order to Show Cause will stand submitted upon the filing of:

#        Proof of service of summons and complaint on the following defendant(s):
         Silver Gold Bull, Inc.1

#        An answer by the following defendant(s):
         Moderncoinmart, LLC; SD Bullion, Inc.; Silver Gold Bull, Inc. or

#        Plaintiff’s application for entry of default pursuant to Fed. R. Civ. P. 55(a) as to the following
         defendant(s): Moderncoinmart, LLC; SD Bullion, Inc.

on or before the date indicated above. Failure to file a timely response to this Order to Show
Cause shall result in the action or the above defendant(s) being dismissed for lack of prosecution
and for failure to comply with the orders of the court. See Local Rule 41; Fed. R. Civ. P. 4 & 41(b);


         1
         With respect plaintiff’s request that the court permit plaintiff to file an errata perfecting the
name of defendant, plaintiff shall file a motion or application supported with applicable authority for
such a request, along with a proposed order.
CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                    Page 1 of 2
 Case 2:20-cv-01032-FMO-MAA Document 79 Filed 05/14/20 Page 2 of 2 Page ID #:406

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-1032 FMO (MAAx)                                        Date   May 14, 2020
 Title          A World Trade, Inc. v. Apmex, Inc., et al.

Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).

                                                                                    00     :    00

                                                      Initials of Preparer               vdr




CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                  Page 2 of 2
